Citation Nr: 0731143	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the September 2003 rating decision which granted service 
connection for adenocarcinoma of the prostate, status post 
radioactive seed implant and assigned a 100 percent rating, 
effective December 17, 2001 and a 20 percent rating from 
March 1, 2003

2.  Entitlement to a higher initial rating for adenocarcinoma 
of the prostate status post radioactive seed implant, to 
include whether a reduction from 100 percent to 20 percent 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963 and from March 1964 to September 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The September 2003 rating decision, in pertinent part, 
granted service connection for adenocarcinoma of the prostate 
status post radioactive seed implant and assigned a 100 
percent rating, effective December 17, 2001and a 20 percent 
rating from March 1, 2003.  The veteran filed a notice of 
disagreement (NOD) in February 2004.  He essentially argued 
that the reduction from 100 percent to 20 percent was not 
proper and that a 20 percent rating for his current symptoms 
does not accurately reflect the severity of his disability.  
The February 2004 NOD also states that the veteran claims 
clear and unmistakable error (CUE) in the September 2003 
rating action which granted service connection and assigned 
an initial 100 percent rating, effective December 17, 2001, 
but reduced it to 20 percent, effective March 1, 2003.  

The July 2004 rating decision found that there was no CUE in 
the September 2003 rating decision which assigned a 100 
percent rating effective December 17, 2001 and a 20 percent 
rating, effective March 1, 2003.  Later that same month, the 
veteran submitted his NOD with this rating decision.  

Although the veteran raised a claim of CUE in the September 
2003 rating decision and the RO later adjudicated that claim, 
the Board notes that a CUE claim could not have been raised 
in February 2004 as the September 2003 decision was not 
final.  See 38 C.F.R. § 3.105(a).  The Board notes that the 
veteran, in essence, argues for a higher initial rating for 
adenocarcinoma of the prostate status post radioactive seed 
implant, to include whether the reduction from 100 percent to 
20 percent is proper.  Therefore, the Board has stated the 
issues on the coversheet to reflect this.

The Board also points out that in various correspondences, 
the veteran and his representative have raised a claim for an 
earlier effective date for the grant of service connection 
and assignment of the 100 percent disability rating for 
adenocarcinoma of the prostate status post radioactive seed 
implant.  As the RO has not adjudicated this matter, it is 
not properly before the Board, and is referred to the RO for 
appropriate action.  

The issue of entitlement to a higher initial rating for 
adenocarcinoma of the prostate status post radioactive seed 
implant, to include whether a reduction from 100 percent to 
20 percent was proper is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO in a rating decision entered in September 2003 
granted service connection for adenocarcinoma of the 
prostate, status post radioactive seed implant and assigned a 
100 percent rating, effective December 17, 2001and a 20 
percent rating from March 1, 2003.

2.  The veteran submitted a timely notice of disagreement 
with respect to the September 2003 rating decision.

2.  In the absence of the attachment of finality to the RO's 
actions of September 2003 granting service connection for 
adenocarcinoma of the prostate, status post radioactive seed 
implant and assigning a 100 percent rating, effective 
December 17, 2001and a 20 percent rating from March 1, 2003, 
the veteran's claim of clear and unmistakable error in the 
September 2003 RO decision is legally insufficient.




CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the claim raised for CUE in the RO's rating decision of 
September 2003, granting service connection for 
adenocarcinoma of the prostate, status post radioactive seed 
implant and assigning a 100 percent rating, effective 
December 17, 2001and a 20 percent rating from March 1, 2003.  
38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
the VCAA, with its expanded duties, is not applicable to a 
claim for CUE in a prior, final decision of an RO.  Parker v. 
Principi, 15 Vet.App. 407, 412 (2002).  As such, the need to 
ascertain whether there has been VCAA compliance in this 
instance is obviated.

Previous determinations by an agency of original jurisdiction 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2007).

A CUE is a very specific and rare kind of "error."  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993).  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id. at 43-44.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.  If a claimant-appellant 
wishes to reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Id.  It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, the presumption is even 
stronger.  Id.  Clear and unmistakable errors are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).

In February 2004, the veteran raised a claim for CUE by the 
RO in its action of September 2003, granting service 
connection for adenocarcinoma of the prostate, status post 
radioactive seed implant and assigning a 100 percent rating, 
effective December 17, 2001and a 20 percent rating from March 
1, 2003.  By definition, however, claims for CUE are based on 
claims which have been rendered final, see 38 C.F.R. § 
3.105(a), and, in this instance, finality has not attached to 
the September 2003 decision.  In this regard, it is noted 
that a notice of disagreement with respect to the September 
2003 determination was furnished by the veteran in February 
2004, albeit without the subsequent issuance of a statement 
of the case.  Rather, the RO in a good-faith, albeit 
erroneous, attempt to address the veteran's allegations as 
completely as possible, framed the issues as to whether there 
was any CUE in the September 2003 rating decision.  Given the 
fact that no claim for CUE in the September 2003 action is 
possible at this juncture, the Board is without jurisdiction 
to consider such matters and they must be dismissed.


ORDER

The appeal to whether there was CUE in a rating action of 
September 2003 which granted service connection for 
adenocarcinoma of the prostate, status post radioactive seed 
implant and assigned a 100 percent rating, effective December 
17, 2001and a 20 percent rating from March 1, 2003, is 
dismissed.


REMAND

The September 2003 rating decision assigned an initial 100 
percent rating, effective December 17, 2001 and a 20 percent 
rating, effective March 1, 2003 for adenocarcinoma of the 
prostate status post radioactive seed implant.  In February 
2004, the veteran, in essence, disagreed with the reduction 
and the assigned rating of 20 percent, effective, March 1, 
2003.  The RO has not issued a statement of the case which 
addresses this issue and the Board finds that a remand for 
this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

In February 2004, the veteran, through his representative, 
requested a RO hearing.  This hearing was not scheduled and 
the hearing was not canceled by the veteran or his 
representative.

The Board finds it interesting to note that in November 1996, 
prostate cancer was added to the list of diseases which are 
entitled to presumptive service connection based on Agent 
Orange exposure.  On November 8, 2002, the RO received the 
veteran's claim of service connection for prostate cancer as 
secondary to Agent Orange exposure.  The veteran was not 
found to have prostate cancer until 2001.

In determining the proper effective date for the grant of 
service connection, the Board notes that it must be 
determined whether the veteran meets one of the requirements 
under the Nehmer cases.  In this regard, it would have to be 
determined whether the veteran was denied compensation for 
prostate cancer between September 25, 1985, and May 3, 1989; 
whether the veteran's claim for service connection was 
pending before VA on May 3, 1989, whether the claim was 
received by VA between May 3, 1989, and the effective date of 
the statute or regulation establishing a presumption of 
service connection for prostate cancer; or whether the 
veteran's claim was received within one year from the date of 
his separation from service.  When none of the requirements 
is met, the effective date of the award shall be determined 
in accordance with 38 C.F.R. §§ 3.114 and 3.400.  

The Board observes that the regulation allowing for an award 
of service connection for prostate cancer based on a 
presumption of herbicide exposure was enacted prior to both 
the discovery of the veteran's cancer in 2001 and his claim 
in 2002.  Under such circumstances, where the veteran did not 
meet the requirements for the award based on prostate cancer 
at the time of the regulatory addition of prostate cancer as 
a presumptive disease, the award of service connection is 
made effective from the date of claim or the date entitlement 
is shown, whichever is later.  38 U.S.C.A. § 5110;38 C.F.R. 
§§ 3.114, 3.400.  In this case, his claim was received on 
November 8, 2002.

The Board notes that the RO assigned an effective date of 
December 17, 2001 for the grant of service connection for 
adenocarcinoma of the prostate status post radioactive seed 
implant.  If the RO continues to determine that this is the 
correct effective date for the grant of service connection 
for prostate cancer, the RO will have to apply the provisions 
of 38 C.F.R. § 3.105(e) prior to reducing the veteran's 
rating from 100 percent to 20 percent.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, note.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an RO 
hearing.

2.  Issue the veteran and his 
representative (if any) a statement of 
the case on the claim for a higher 
initial rating for adenocarcinoma of the 
prostate status post radioactive seed 
implant, to include whether the reduction 
in the rating was proper.  In this 
regard, make a determination as to 
whether 38 C.F.R. § 3.105(e) is for 
application.  The veteran should be given 
the opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  

3.  Adjudicate the raised claim for an 
earlier effective date for the grant of 
service connection for a higher initial 
rating for adenocarcinoma of the prostate 
status post radioactive seed implant.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


